Case 1:21-cv-04381-DG-JRC Document 1 Filed 08/04/21 Page 1 of 11 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Asher Gancz,                                                     Case No.: 1:21-cv-4381
 individually and on behalf of all others similarly situated,
                                          Plaintiff,
                                                                  CLASS ACTION COMPLAINT
               -v.-                                               DEMAND FOR JURY TRIAL
 Strategic Resource Alternatives,
                                        Defendants.

       Plaintiff Asher Gancz brings this Class Action Complaint by and through his attorneys, Stein

Saks, PLLC, against Defendants Strategic Resource Alternatives (“SRA”), individually and on

behalf of a class of all others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil

Procedure, based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

     1.     The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

"abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

debt collectors." 15 U.S.C. §1692(a). This was because "abusive debt collection practices contribute

to the number of personal bankruptcies, to material instability, to the loss of jobs, and to invasions

of individual privacy." Id. The Act concluded that "existing laws…[we]re inadequate to protect

consumers," and that "'the effective collection of debts" does not require "misrepresentation or other

abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

     2.     The purpose of the Act was not only to eliminate abusive debt collection practices, but

also to ensure “that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer




                                                                                                    1
Case 1:21-cv-04381-DG-JRC Document 1 Filed 08/04/21 Page 2 of 11 PageID #: 2




protection laws were inadequate, Id. § 1692(b), consumers were given a private cause of action

against debt collectors who fail to comply with the Act. § 1692k.

                                 JURISDICTION AND VENUE

     3.     The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court also has pendant jurisdiction over the State law claims, if any,

in this action pursuant to 28 U.S.C. § 1367(a).

     4.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is a

substantial part of the events or omissions giving rise to the claim occurred and where the Plaintiff

resides.

                                  NATURE OF THE ACTION

     5.     Plaintiff brings this class action on behalf of a class of New York consumers under

Section 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections

Practices Act ("FDCPA"), and

     6.     Plaintiff is seeking damages and declaratory relief.

                                             PARTIES

     7.     Plaintiff is a resident of the State of New York, County of Kings.

     8.     Defendant SRA is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

and used in the FDCPA with an address at 112 W Park Dr Suite 200, Mt Laurel Township, NJ

08054.

     9.     Upon information and belief, Defendant SRA is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.
Case 1:21-cv-04381-DG-JRC Document 1 Filed 08/04/21 Page 3 of 11 PageID #: 3




                                      CLASS ALLEGATIONS

     10.    Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ. P.

23(a) and 23(b)(3).

     11.    The Class consists of:

               a. all individuals with addresses in the State of New York;

               b. to whom Defendant SRA sent an initial collection letter;

               c. attempting to collect a consumer debt;

               d. that states a zero-balance for interest amount and/or fees;

               e. although the total balance actually includes interest and/or fees; and

               f. which letter was sent on or after a date one (1) year prior to the filing of this

                   action and on or before a date twenty-one (21) days after the filing of this action.

     12.    The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

     13.    Excluded from the Plaintiff Class are the Defendants and all officers, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate families.

     14.    There are questions of law and fact common to the Plaintiff Class, which common issues

predominate over any issues involving only individual class members. The principal issue is whether

the Defendants’ written communication to consumers, in the forms attached as Exhibit A, violate

15 U.S.C. §§ 1692e, 1692f, and 1692g.

     15.    The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff
Case 1:21-cv-04381-DG-JRC Document 1 Filed 08/04/21 Page 4 of 11 PageID #: 4




Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

have any interests, which might cause them not to vigorously pursue this action.

     16.    This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

               a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                   that the Plaintiff Class defined above is so numerous that joinder of all members

                   would be impractical.

               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants’ written communication to consumers, in the form

                   attached as Exhibit A, violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendants’ common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor counsel have
Case 1:21-cv-04381-DG-JRC Document 1 Filed 08/04/21 Page 5 of 11 PageID #: 5




                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

     17.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is

also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

     18.    Depending on the outcome of further investigation and discovery, Plaintiff may, at the

time of class certification motion, seek to certify a class(es) only as to particular issues pursuant to

Fed. R. Civ. P. 23(c)(4).

                                     FACTUAL ALLEGATIONS

     19.    Plaintiff repeats the above allegations as if set forth here.

     20.    Some time prior to June 11, 2021, Plaintiff allegedly incurred an obligation to non-party

Toyota Motor Credit (“Toyota”).

     21.    The obligation arose out of transactions incurred primarily for personal, family, or

household purposes, specifically funding for an automobile.

     22.    The alleged Toyota obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

     23.    Toyota is a "creditor" as defined by 15 U.S.C.§ 1692a (4).
Case 1:21-cv-04381-DG-JRC Document 1 Filed 08/04/21 Page 6 of 11 PageID #: 6




      24.      According to the letter described below, Toyota placed this account with Defendant for

collections.

      25.      Defendant SRA collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United States

Postal Services, telephone and internet.

                                          June 11, 2021 Collection Letter

      26.      On or about June 11, 2021, Defendant SRA sent Plaintiff an initial collection letter

regarding the alleged debt, originally owed to Toyota. See Letter attached as Exhibit A.

      27.      The collection letter states:

                  AMOUNT PAST DUE: $834.47
                  INTEREST RATE: %
                  INTEREST: $0.00
                  LATE CHARGES DUE: $0.00
                  OTHER FEES DUE: $0.00 …
                  TOTAL AMOUNT PAST DUE: $834.47

      28.      The letter lists the interest rate as a blank percentage, i.e., zero percent.

      29.      The letter lists the interest as $0.00.

      30.      The letter lists the late charges due as $0.00.

      31.      The letter lists other fees due as $0.00.

      32.      The letter then states that the total amount past due is $837.47.

      33.      However, these amounts are false or deceptive.

      34.      In fact, the alleged “Total Amount Past Due” includes interest and/or fees.

      35.      The amount of interest, fees, and/or late charges due on the debt is more than zero

dollars.

      36.      By the time such an account is sent for collection, invariably there are interest or fees

owed on the debt.
Case 1:21-cv-04381-DG-JRC Document 1 Filed 08/04/21 Page 7 of 11 PageID #: 7




      37.     Plaintiff therefore knows that the balance on this letter includes interest and/or fees.

      38.     To state that there is no interest or fees owed is therefore false, deceptive and unfair.

      39.     Plaintiff was confused as to the correct balance and how much, if any, of that amount

is attributable to interest, late costs, or fees.

      40.     Plaintiff was therefore unable to make a payment on the debt.

      41.     Due to Defendant’s actions, the funds Plaintiff could have used to pay all or part of the

alleged debt were therefore spent elsewhere.

      42.     Plaintiff was unable to evaluate his options of how to handle this debt.

      43.     Plaintiff would have pursued a different course of action were it not for Defendant’s

violations.

      44.     Plaintiff was unable to pay because he does not know what comprises the actual balance.

      45.     Plaintiff cannot pay the alleged debt blindly trusting Defendant when it appears that the

amounts stated in Defendant’s letter are incorrect.

      46.     Because of this, Defendant expended time, money, and effort in determining the proper

course of action.

      47.     In addition, Defendant suffered emotional harm due to Defendant’s improper acts.

      48.     These violations by Defendant were knowing, willful, negligent and/or intentional, and

Defendant did not maintain procedures reasonably adapted to avoid any such violations.

      49.     Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

with the legally protected right to be not to be misled or treated unfairly with respect to any action

for the collection of any consumer debt.
Case 1:21-cv-04381-DG-JRC Document 1 Filed 08/04/21 Page 8 of 11 PageID #: 8




      50.    Defendants’ deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

respond to Defendants’ demand for payment of this debt.

      51.    Defendants’ actions created an appreciable risk to Plaintiff of being unable to properly

respond or handle Defendants’ debt collection.

      52.    Plaintiff was confused and misled to his detriment by the statements in the dunning

letter, and relied on the contents of the letter to his detriment.

      53.    As a result of Defendants’ deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.


                                    COUNT I
            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692e et seq.

      54.    Plaintiff repeats the above allegations as if set forth here.

      55.    Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692e.

      56.    Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

misleading representation or means in connection with the collection of any debt.

      57.    Defendants violated said section by:

                a. Making a false and misleading representation in violation of §§ 1692e and 1692e

                    (10) by stating a zero-balance owed for interest and fees when the actual balance

                    included interest and/or fees;

                b. Falsely representing the character, amount or legal status of the debt in violation

                    of §1692e (2).
Case 1:21-cv-04381-DG-JRC Document 1 Filed 08/04/21 Page 9 of 11 PageID #: 9




     58.    By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692e, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                   COUNT II
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692f et seq.

     59.    Plaintiff repeats the above allegations as if set forth here.

     60.    Alternatively, Defendant’s debt collection efforts attempted and/or directed towards the

Plaintiff violated various provisions of the FDCPA, including but not limited to, 15 U.S.C. § 1692f.

     61.    Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or unconscionable

means in connection with the collection of any debt.

     62.    Defendants violated this section by unfairly stating that no interest or fees were owed,

when in fact one or both were allegedly owed.

     63.    By reason thereof, Defendant are liable to Plaintiff for judgment that Defendants’

conduct violated Section 1692f, et seq. of the FDCPA and Plaintiff is entitled to actual damages,

statutory damages, costs and attorneys’ fees.

                                   COUNT III
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692g et seq.

     64.    Plaintiff repeats the above allegations as if set forth here.
     65.    Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

     66.    Pursuant to 15 U.S.C. § 1692g and initial collection communication must contain

certain information, including “the amount of the debt”.

     67.    Defendant violated this section by improperly stating the component parts of the alleged

debt, as described above.
Case 1:21-cv-04381-DG-JRC Document 1 Filed 08/04/21 Page 10 of 11 PageID #: 10




      68.    By reason thereof, Defendants are liable to Plaintiff for judgment that Defendant’s

conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs and

attorneys’ fees.

                                  DEMAND FOR TRIAL BY JURY

      69.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Asher Gancz, individually and on behalf of all others similarly

situated, demands judgment from Defendants SRA as follows:

        a)      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Eliyahu Babad, Esq., as Class Counsel;

        b)      Awarding Plaintiff and the Class statutory damages;

        c)      Awarding Plaintiff and the Class actual damages;

        d)      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        e)      Awarding pre-judgment interest and post-judgment interest; and
Case 1:21-cv-04381-DG-JRC Document 1 Filed 08/04/21 Page 11 of 11 PageID #: 11




      f)      Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


   Dated: August 4, 2021                                   Respectfully submitted,

                                                           Stein Saks PLLC

                                                           s/ Eliyahu Babad
                                                           By: Eliyahu Babad, Esq.
                                                           One University Plaza, Suite 620
                                                           Hackensack, NJ 07601
                                                           Phone: (201) 282-6500 ext. 121
                                                           Fax: (201) 282-6501
                                                           EBabad@SteinSaksLegal.com

                                                           Attorneys for Plaintiff
